Title: Enclosure
From: 
To: 


            The following is a True State of the Treatment of John Dudley—to Shew how Illegual he was sent from his native country—how he came to fall into the hands of the British and where his station was at that time—
            J— D, is a native of N Carolina Late belonging to the 2nd. Regt. of said State—which Regt. he Left on thier March from west point to Joyn the Southeron Army—in order to Join Colonel Henry Lees Legen. which he did—and after being some time with the Colonel— was appointed to the Rant of Lieutt, in a company of Jersey troops commd. by John Outwater Esqr. ordered to be Stationed at hackinsack for the protection of that quarter, it being near the Lines of new york—and by the resignation, of the above named commander, the said D—— had, for some Short time the comd. of the company— till on the night of the 30th of May 1781—he marched from his post— towards new york—with a Small party of men, with Intent to Storm a house belonging to Mr. Wm. Byard on Howbuck Island, which was, a harbour for those Refugeas that yoused to plunder the Inhabitants and on the 31 at Day Light he Arrived on the Island— where his retreat was cut of by a Supirior numer of refugeas under the command of a Mr. Blawvelt when a Scirmage Ensued and he Recd. a wound in his Left Leg that caused him to fall into the hands of Mr. B’s party, who took him to newyork, where he was Detained till the 4 of June, 81, when through the Interest of some american friends then residing in new york that formerly knew him—he obtained a parole from Major Duleney—then Adgt. Genl. of the British foreces—to go out in the Jerseys and to Return in Six Days— it being late in the afternoon he proposed to Leave newyork yearly the next morning at which time—he went Down to the water Side—in order to cross the Northriver— but finding no boat ready and not wishing to be Ditained—he hired a barg for two Dollors—to Set him a cross to wehock— but had not Long Left the Shoar befor he saw a boat push of and come after him—and when coming up with him—a man, on board the name of Mc.michal a refugea officer—Said these words, Mr. Dudley, you must return to New york— D—— made this reply, by whose orders— I have a parole from Majr. Duleney—and should be glad to know what athority you have to remand me back again— on which Mc.michal said Let me see it— D—— refused to give it in his hands—but held it open before him— after reading it—he said it is of no concequence— you must return with me—and do not make any words but git into this Boat— on which—D—— obayed his orders—and after Seting Down in his Boat Insisted to know of him what was the cause of his calling him back, and that he thought he Did it on his own account—and could not answer for his conduct— he said he Could and would do it—but contrary to the Expectation of D—— Instead of being carried back to New york—Mcmichal ordered the Boat to pull Down the river—and run a Long side of the confederate, then Droping Down to the hook to convoey the cork fleet home—where he ordered D—— on board—and reported to the commander of said Ship—Mr. James Commins that he had brough him one of those rebels that had so Long been troublesome on the Lines—and one that had some time before been a Spy and caused a Number of British to be cut of and that he beged particular care might be taken that he Did not make his Escape before they got to Sea as he would be further troublesome if he was not sent out of the country— with that Mcmichal took his Leave of Commins, and went on Shoar— D—— used Every Endeavour to make his Escape togather with the officers that had been taken in the Genl. Washington from Virginia, whom was confind—on Board the Confederate— but finding it could not be Done—and seeing the Ship was puting to sea—he went on the quarter deck intending to know why he was to be taken to England—as being a prisnor of war from the Land Service—but on his approaching near the Commander he was stoped by a Leiut. Gray—who says where are you going Sir— D—— I want to speak to the commander— Gray—go back you rascal—you have been a rebel Long Enough and been very troublesome— D—— then Endeavoured to reason with gray—but to no purpose— gray repeted again—go Down you rascal and Do your Duty, when I get you in the Blew water I will punish you—you now Deserve hanging—and further Says—go you up and Clear the pendant—which was then tangled—which D—— refused—and sayed I am a prisnor of war and can See no reason why I should be on board this Ship— gray—then took up the one End of a roope and struck him—and further Said pull of your hat you rascal or I will have you tied to the gangway and whiped— D—— then see what he had to Depend on—submited—to his hard fate—went Down betwen Decks—and in a few Days was throne into a violent fever—with the trouble it was to him of Leaving his native country and not having but small hopes of Ever returning— the fever togather with the hard fare he met with caused the wound in his Leg to Mortify and in a very short time after rendered him Incapible of siting up and to all appearance was past recovery not withstanding his Illness he had no place to Ley Down but on the coald and naked Decks—and repetedly trod on by the Seamen at work because he could not get out of the way— he seeing himself in such a Dismal situation—he got a half sheet of paper of one John Saint a prisnor and as well as he could Lay on his belley and rote a petition to capt. Commins to see if he could not move him to pity— which was Delivered to him—but to no purpose. he never saw proper to take any notice of it, but Let him remain in that situation near ten Days without any nourishment at Length the quarter master and a young Mitshipman passing by saw him and Spoke—and after hearing his Distress seemed to take some pity on him—gave him a Hamock and had it slung in the sick bay—for him and he carried and put into it— they Likewise gave him a small quantity of shugar and tea—which the prisnr. used to prepare for him— this small assistance renderd. his Distressed Situation some more comfortable— he remained in this situation without any other assistance and having gone through various seens of Ill treatment tow teadeous to mention—till the Ship arrived in the Downs where he was Lifted out in a hamock past all hopes of recovery—and sent on shoar at Deal—where he Lay till crismus Day when his Leg was amputated and—the 24 of May 1782 was Dismised from that place to come to London—and arrived as far as chatham where he was taken sick and Lay three weeks and on his recovery had not one farthing of money—but was in that week condition obliged to take his time and walked on his Crutches to gravesend which took him three Days, where he told his situation and got his pasage to London in one of the Boats— and on his arrival in London he got into St. Thomases Hospital till he got able to go about when he made publick to this governmt the reception he had met with but all to Little purpose further particulars would be two teadeous to mention
          